Citation Nr: 1623702	
Decision Date: 06/14/16    Archive Date: 06/29/16

DOCKET NO.  09-42 313	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for a nervous condition, characterized as dependent personality, other than posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric disorder other than PTSD. 

3.  Entitlement to service connection for a skin condition to include as due to herbicide exposure.

4.  Entitlement to service connection for residuals of a skull fracture.

5.  Entitlement to service connection for residuals of removal of ribs.

6.  Entitlement to service connection for rupture of diaphragm with herniation.

7.  Entitlement to service connection for hemorrhoids, to include as due to herbicide exposure.

8.  Entitlement to service connection for lumbar myositis.

9.  Entitlement to service connection for degenerative arthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Francis, Counsel 


INTRODUCTION

The Veteran served on active duty from September 1968 to September 1970.  

This appeal comes before the Board of Veterans' Appeals (Board) from a December 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.

In the December 2008 rating decision, the RO in part reopened previously denied claims for service connection for a nervous condition, characterized as dependent personality, and for service connection for PTSD but denied both claims on the merits.  The Veteran expressed timely disagreement in December 2008 with decision on the claim for service connection for a nervous condition diagnosed as dependent personality but not with the decision on service connection for PTSD.  However, starting in September 2012, the Veteran submitted statements and evidence raising the issue of service connection for PTSD.  This claim is under adjudication at the Agency of Original Jurisdiction and is not currently before the Board on appeal. 

In October 2013, the Board reopened a claim for service connection for skin condition and remanded all claims captioned above for additional notice and further development of the evidence. 

The issue of service connection for an acquired psychiatric disorder other than PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In June 1994, the RO denied service connection for a nervous condition; the Veteran did not express timely disagreement or submit new and material evidence within one year.  

2.  Some evidence added to the record since the final June 1994 decision is not cumulative or redundant of the evidence of record at the time of the decision, is material to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the appellant's claim for service connection for an acquired psychiatric disorder other than PTSD. 

3.  The Veteran's skin disorders that were observed during the period of the appeal are best diagnosed as tinea unguium, resolved left leg dermatitis, and residual hyperpigmentation at the site of previous lesions; the disorders first manifested after service and are not caused or aggravated by any aspect of service including exposure to designated herbicide agents. 

3.  The Veteran's claimed skull fracture, best diagnosed as an epidural hematoma and brain concussion, occurred in a fall in 1986 many years after service, and the injury and any residuals were not caused or aggravated by any aspect of service. 

4.  The Veteran's rib removal, better diagnosed as old healed rib fractures, occurred after service and is not caused or aggravated by any aspect of service.  

5.  There is no competent medical evidence of record that the Veteran sustained a diaphragm herniation. 

6.  The Veteran's hemorrhoids first manifested after service and are not caused or aggravated by any aspect of service including exposure to designated herbicide agents. 

7.  The Veteran's lumbar myositis and spondylosis first manifested greater than one year after active service and are not caused or aggravated by any aspect of service. 

8.  The Veteran's general degenerative arthritis and osteoporosis first manifested greater than one year after active service and are not caused or aggravated by any aspect of active service.   


CONCLUSIONS OF LAW

1.  The June 1994 rating decision that denied service connection for a nervous condition is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).

2.  New and material evidence has been received to reopen the claim for service connection for an acquired psychiatric disorder other than PTSD.  38 U.S.C.A. 
§ 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).

3.  The criteria for service connection for a skin condition are not met.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015). 

4.  The criteria for service connection for residuals of a skull fracture are not met. 38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015). 

5.  The criteria for service connection for residuals of removal of ribs are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015). 

6.  The criteria for service connection for rupture of diaphragm with herniation are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015). 

7.  The criteria for service connection for hemorrhoids are not met. 38 U.S.C.A. §§ 1110, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).

8.  The criteria for service connection for lumbar myositis are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015). 

9.  The criteria for service connection for degenerative arthritis are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.   Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014);
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).

Proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1).   The notice must be provided to a claimant before the initial AOJ decision on the claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In March and August 2008, the RO provided notices that met the requirements.  The notice provided all criteria to substantiate a claim for service connection and explained the Veteran's and VA's respective responsibilities to obtain relevant evidence.  The notice regarding the request to reopen a claim for service connection for an acquired psychiatric disorder other than PTSD did not advise the Veteran of the requirement for new and material evidence.  As the Board's decision to reopen this claim is completely favorable, no further notice and assistance is required to comply with the notice and assistance regulations for that issue.  

Relevant to the duty to assist, the Veteran's service treatment records, post-service VA treatment records, lay statements from family members, and identified private treatment records have been obtained and considered.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  

The Veteran was afforded VA examinations in connection with prior claims for service connection and for nonservice-connected pension.  The Veteran underwent VA examinations in June 1994, November 1996, December 1999, April 2002, June 2002, October 2004, January 2008, and November 2013.  The Board will address the requirement for an examination and the adequacy of those provided in the adjudication of each claim below. 

The Board remanded the claims for additional development in October 2013.  The RO provided additional adequate notice in November 2013 and obtained adequate examinations as directed.  Therefore, the Board finds that there has been substantial compliance with the remand instructions.  See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).

The Board finds that no further notice or assistance to the appellant Veteran is required for a fair adjudication of her claim, all necessary development has been accomplished, and appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

I.  Reopening Claims

The Veteran served as a U.S. Army aircraft fueling specialist with service at several helicopter bases in the Republic of Vietnam from March 1969 to March 1970 and was awarded the Army Commendation Medal for meritorious service in operations against a hostile force.  He contended that he experiences an acquired psychiatric disorder other than PTSD that was caused or aggravated by military service.  

Service treatment records are silent for any mental health symptoms, diagnoses, or treatment.  In December 1993, the Veteran submitted a claim for service connection for a psychiatric disorder that he characterized as a nervous condition and also for PTSD caused by constant hostile fire in Vietnam.  Records of private primary care in 1982 contained notations of insomnia and anxiety with no indicated causes.  In a September 1993 VA screening for herbicide related disabilities, a VA examiner noted the Veteran's reports of insomnia, anxiety, depression, and flashbacks of events in Vietnam, diagnosed anxiety, depression and PTSD, and referred the Veteran for further examination.  

In June 1994, the RO denied service connection for a nervous condition because service records were silent for any evidence of a nervous disorder and because the Veteran's anxiety neurosis was not among those diseases for which the presumption of service connection for exposure to herbicide was available.  The Veteran did not express disagreement or submit new and material evidence within one year. Therefore, this decision is final.  See 38 U.S.C.A. § 7105(b); 38 C.F.R. §§ 3.104, 20.302, 20.1103.

The scope of a mental health disability claim includes any mental health disability that could reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  Therefore, a separate adjudication for PTSD is relevant to the request to reopen the claim for service connection for an acquired psychiatric disorder, even though it is currently a matter of a separate appeal. 

In July 1994, the Veteran underwent a VA examination specifically for PTSD by a two person board of psychiatrists.  The examiners noted the Veteran's reports of the general hardships of service in a combat zone and racial prejudice but no specific traumatic events.  The Veteran reported that he had been a nervous person since returning from Vietnam and experienced anxiety, restlessness, irritability, and poor sleep.  The examiners noted that the Veteran had earned an associate's degree in accounting and had worked for 10 to 11 months before resigning and not working for many years.  He also reported a history of heavy alcohol use in the past.  The examiners found that the Veteran did not have PTSD but diagnosed substance abuse disorder and dependent personality. 

In November 1994, the RO denied service connection for PTSD because there was no diagnosis of a disorder for which service connection is available.  The Veteran did not express disagreement or submit new and material evidence within one year. Therefore, this decision is final.  See 38 U.S.C.A. § 7105(b); 38 C.F.R. §§ 3.104, 20.302, 20.1103.

In November 1994, the Veteran submitted a claim for nonservice-connected pension.  The Veteran was examined on several more occasions and additional evidence was received.  The RO initially denied entitlement to the pension, but on appeal and after additional development directed by the Board, the RO granted the pension in February 2005.  The nonservice-connected disorders supporting the award of a pension included dependent personality.  

In June 2008, the RO received the Veteran's request to reopen a claim for service connection for nervous condition, separate from a March 2008 request to reopen a claim for service-connection for PTSD.  

Generally, a claim which has been denied in an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.   

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 
3 Vet. App. 510, 513 (1992).

Since June and November 1994, the RO received the following evidence:  lay statements from the Veteran's brother and sister dated in May 1997, records of VA outpatient treatment from 1997 through 2016, an August 2004 record of examination by a private psychiatrist, and records of VA mental health examinations in December 1996, April 2002, October 2004, and January 2008.  

The lay statements, though new, are cumulative because they report the family member's observed symptoms that were substantially the same as reported by the Veteran that were previously considered.  The VA examinations prior to January 2008 are new but are also cumulative because they continued to show diagnoses of alcohol abuse disorder and dependent personality disorder that were previously considered.  However, the VA outpatient treatment records are both new and material because they show on-going diagnoses and treatment for a depressive disorder, not otherwise specified.  As this is evidence of a diagnosis of an acquired psychiatric disorder not previously considered, the Board finds that new and material evidence has been received, and to this extent only, grants the request to reopen the claim for service connection for an acquired psychiatric disorder other than PTSD.  The claim is further addressed in the remand section below. 

III.  Service Connection 

As the record reflects that the Veteran had active military service in Vietnam in 1969-70, he is presumed to have been exposed to designated herbicide agents.  
38 U.S.C.A. § 1116(f) (West 2014).  Although not clearly expressed, the Board infers the Veteran's contention that all physical disorders first manifested during service in Vietnam, were caused or aggravated by that service, or were caused by exposure to herbicide agents.  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein. 38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).  The Court's rendering is that in general, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Disorders diagnosed after discharge may still be service-connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 

Service connection may also be granted for certain chronic disabilities if they are shown to have been manifested to a compensable degree within one year after the Veteran was separated from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. 
§§ 3.307, 3.309.  As an alternative to the nexus requirement, service connection for these chronic disabilities may be established through a showing of "continuity of symptomatology" since service.  38 C.F.R. § 3.303(b).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a).   See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Arthritis and organic diseases of the nervous system such as residuals of head trauma are among those diseases for which the presumption and continuity of symptomatology are available.  

A veteran who served in the Republic of Vietnam between January 9, 1962, and May 7, 1975, is presumed to have been exposed to certain herbicide agents (e.g., Agent Orange) during such service, absent affirmative evidence to the contrary.  
38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  Service connection based on herbicide exposure will be presumed for certain specified diseases that become manifest to a compensable degree within a specified period of time in the case of certain diseases.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e).

However, even if a veteran is not entitled to presumptive service connection for a disease claimed as secondary to herbicide exposure, VA must also consider the claim on a direct service-connection basis.  When a disease is first diagnosed after service but not within the applicable presumptive period, service connection may nonetheless be established by evidence demonstrating that the disease was in fact incurred in service.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Lay evidence is competent when a condition can be identified by a layperson and may, in some circumstances, establish a medical diagnosis, causation or etiology, i.e., when a layperson (1) is competent to identify the medical condition, (2) is reporting a contemporaneous medical diagnosis, or (3) describes symptoms at the time which supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir. 2009; see also King v. Shinseki, 700 F.3d 1399 Fed.Cir. 2012. 

The credibility of lay statements may not be refuted solely by the absence of corroborating medical evidence but this is a factor.  Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (lay evidence concerning continuity of symptoms after service, if credible, may be competent, regardless of the lack of contemporaneous medical evidence).  Other factors are the lapse of time in recollecting events attested to, prior conflicting statements as opposed to consistency with other statements and evidence, internal consistency, facial plausibility, bias, interest, the length of time between alleged incurrence of disability and the earliest or first corroborating medical or lay evidence thereof, and statements given during treatment (which are usually given greater probative weight, particularly if close in time to the onset thereof).  

VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i).  The third prong, which requires that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, is a low threshold.  McLendon, 20 Vet. App. at 83.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

Service treatment records are silent for any symptoms, diagnoses, or treatment for any of the claimed physical disorders.   Although the Veteran has not indicated the specific joints affected by arthritis, the Veteran was treated in September 1968 for a left ankle sprain and prescribed pain medication and a flexible wrap.  There was no follow up.  A military physician noted no abnormalities of any body system in an August 1970 discharge physical examination. 

Skin Disorder

In September 1982, the Veteran's private primary care physician noted the Veteran's report of lesions on his hands.  There was no diagnosis, treatment, or comment on the cause.  In an encounter in 1990, the physician noted reddening and pustular formations on the fingers of both hands and diagnosed infected insect bites.  In September 1993, the Veteran underwent a VA screening for disorders that may be associated with herbicide exposure.  The examiner noted skin furuncles on the face, neck and chest without further explanation.  In November 1993, the physician noted reddening and edema of the left leg and patella and diagnosed cellulitis and an ulceration but no observations of lesions on the face, neck or chest.

In June 1994 and August 1994, two VA physicians noted the Veteran's report of a skin lesion of the left leg that had resolved with treatment with residual hyperpigmentation at the site.  There were no observations of furuncles on the face, neck or chest and no residual lesions of the hands. 

In June 1994, the RO denied service connection for a furunculosis of the skin.  

No skin diseases were noted on a December 1996 VA examination.  In December 1999 and April 2002 VA examinations, the physicians noted old healed hyperchromic scars on both legs that were residuals of infected insect bites. 

In October 2002, a VA primary care registered nurse (RN) noted a right cheek lesion and diagnosed keratosis.  The NP also noted that the Veteran had been prescribed an anti-fungal medication for the plantar area.   In March 2003, the nurse noted a warty nodule on the right cheek and left side of the neck that were irritated by shaving and clothes.  These lesions were apparently removed or resolved as the nurse noted no lesions in March 2004.  

The RO received the Veteran's request to reopen the claim for service connection for a skin condition in February 2008.  The RO reopened the claim because the VA treatment records represented new and material evidence of additional skin disorders.  In October 2013, the Board concurred with reopening the claim and remanded the issue for the RO to obtain current VA outpatient records and an additional VA examination.  

VA outpatient treatment records from February 2008 through January 2016 show treatment for a skin rash on the left leg, diagnosed as stasis dermatitis, and on-going treatment for tinea in unspecified locations.  However, some primary care summaries noted no skin issues or only skin discoloration. 

In November 2013, the Veteran submitted a list of his on-going prescription medications including medication for fungal infections.  

In November 2013, a VA physician noted a review of the claims file and the Veteran's report of a diagnosis of tinea unguium in 1970 that had worsened after service but with a fair response with treatment.  On examination, the physician noted that all finger nails were yellow and dark.  The physician noted no other skin abnormalities.  However, on review of the service records, the physician could not find evidence of diagnosis and treatment for a nail infection in service or prior to 2002.  The physician noted that nail infections were not related to herbicide exposure and were not caused by active service because the earliest clinical notation of fungal infections was in 2002.  

The Board finds that service connection for skin condition, variously diagnosed during the period of the appeal as residual hyperpigmentation, left leg dermatitis, and tinea unguium, is not warranted on a direct or presumptive basis.  

The presumption of service connection for skin disorders based on exposure to designated herbicide agents is limited to chloracne or other acneform diseases consistent with chloracne and soft tissue sarcomas.  As there is no competent evidence of a diagnosis of any of these diseases during or after service, presumptive service connection is not available. 

The Veteran is competent to report the onset and presence of observable skin lesions or infections.  However, the Board finds that his report of nail infections since 1970 warrants low probative weight because none were noted in the August 1970 discharge physical examination or in any clinical report prior to 2002.  The Board assigns low probative weight not only because of the absence of records of treatment for nail infections but also because these were not reported by the Veteran or noted by clinicians in many detailed skin examinations when there was an opportunity to do so.  

The Veteran has experienced a variety of skin abnormalities that were observed and diagnosed by clinicians starting with infected insect bites on the hands in 1982, furuncles of the face, neck, and chest and cellulitis of the left leg in 1993.  Notably, a VA physician screening the Veteran for herbicide related diseases noted the furunculosis without comment on any relationship to herbicide exposure.  The Veteran was also treated for keratosis of the cheek and neck on 2002-03 which apparently resolved with treatment because these lesions were not observed in later clinical encounters or examinations.  During the period of the appeal, the Veteran was diagnosed with tinea unguium and stasis dermatitis of the left leg that also resolved leaving residuals of hyperpigmented skin.  Service connection for tinea unguium, resolved left leg dermatitis, and residual hyperpigmentation is not warranted because these disorders arose many years after service.  

The Board finds that the VA examinations cited above are adequate to decide the claim as they include consideration of the Veteran's reported history or a review of the claims file, a comprehensive clinical examination, and in November 2013, and opinion on the origin of the observed disease with a rationale.  The Board places probative weight on the opinion of the VA physician in November 2013 who found that the fungal infection of the nails first manifested not earlier than 2002 and was not "related to" herbicide exposure.  The Board is aware that the Court of Appeals for Veterans Claims found this term did not clearly include aggravation in the case before it at the time.  See El-Amin v Shinseki, 26 Vet. App. 136, 140-41 (2013).  However, here the issue of aggravation is not relevant as these diseases did not manifest during or prior to service.  The Veteran sincerely believes that his skin disorders were caused by exposure to herbicide.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 
24 Vet.App. 428, 435 (2011), the specific issue in this case falls outside the realm of common knowledge of a lay person.   Although the examiner did not elaborate on the biochemical process involving herbicide and skin disorders, there is no competent evidence in the record to support this etiology, and there is no contrary opinion of record.  

As the preponderance of the evidence is against this claim, the "benefit of the doubt" rule is not for application, and the Board must deny the claim.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Residuals of Skull Fracture

In September 1986, the Veteran was taken by relatives to a VA hospital for symptoms of unusual behavior, headaches, and being mute for several days.  After some investigation and testing, the Veteran reported and physicians confirmed that the Veteran had sustained head trauma in a fall down stairs.  The diagnosis was a small epidural hematoma and brain concussion.  There was no mention of a cranial fracture.  

In April 2002, a VA neurologist noted the history of head trauma and the Veteran's report that he was intoxicated and tripped down stairs leaving a bar in the early morning hours.  The Veteran reported current headaches, insomnia, and lower extremity numbness. 

The Board finds that service connection for residuals of a skull fracture, best diagnosed as residuals of an epidural hematoma and brain concussion, is not warranted.  The Veteran credibly reported and medical treatment records confirm that the head trauma occurred in 1986, many years after active duty.  A VA examination is not required because there is no evidence establishing that an event, injury, or disease occurred in service, or establishing that residuals manifested during an applicable presumptive period.

As the preponderance of the evidence is against this claim, the "benefit of the doubt" rule is not for application, and the Board must deny the claim.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Rib Removal and Diaphragm Herniation

In September 1993, a VA chest X-ray showed multiple healed rib fractures without any narrative of the date of injury, cause, or nature of any residual physical dysfunction such as difficulty breathing, chest pain, or gastrointestinal distress.  

In a December 1999 VA examination, the Veteran reported the fall in 1986 but could not remember when he injured his ribs.  

In April 2002, a VA physician noted a review of the claims file and the Veteran's report that he had a fall down stairs in 1986 and sustained trauma to the right hemithorax and multiple rib fractures in the same accident as the head trauma.  Records of VA hospital treatment in 1986 do not show concurrent chest injuries.  There are no records of treatment for a fall in 1996.  The Veteran reported current right rib pain when housecleaning, mopping, and sweeping.  On examination, the physician noted a palpable deformity of the right upper hemithorax and rib area but no tenderness to palpation.  The physician referred to X-rays obtained in August 2001 and diagnosed old healed right rib fractures.  There was no evidence of acute fractures, and the physician noted no missing ribs.   

VA outpatient treatment records through January 2016 are silent for any on-going residuals of the rib fractures or dysfunction such as respiratory or gastrointestinal distress.  

The Board finds that service connection for rupture of diaphragm with herniation is not warranted because there is no competent lay or medical evidence of this injury or a current disability or persistent or recurrent symptoms of a disability.  The first element of service connection is not met.  

The Board finds that service connection for residuals of rib fractures is not warranted because the injury did not occur inservice and not earlier than concurrent with a serious fall in 1986 or later, many years after service.  The April 2002 examination is adequate because it included a review of the history, consideration of the Veteran's contentions, and a neurological examination.  The examination confirmed that the head injury occurred many years after service.  

As the preponderance of the evidence is against this claim, the "benefit of the doubt" rule is not for application, and the Board must deny the claim.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
  
Hemorrhoids

Post service VA and private treatment and examination records prior to 2001 including VA general medical examinations in 1994, 1996, and 1999 are silent for any reports by the Veteran or notations by clinicians of symptoms or diagnoses of hemorrhoids.  

In October 2001, a VA primary care registered nurse (RN) noted the Veteran's report of active hemorrhoids with swelling, itching, and bleeding.  On examination, the RN noted external and internal hemorrhoids without inflammation or bleeding and prescribed suppositories.  In an April 2002 VA general medical examination, a physician noted the Veteran's report of the onset of hemorrhoids five years earlier and the presence of external hemorrhoids.  The Veteran reported treatment with suppositories. 

VA outpatient treatment records from 2002 to 2007 show hemorrhoids as an on-going medical issue with no recommendations for special diet or intervention other than the use of suppositories.  The disorder was rarely noted in primary care records from 2008 to 2016.  

In November 2013, a VA physician noted a review of the claims file and the Veteran's report of the onset of hemorrhoids in 2001.  Episodes depended on his diet, and he used suppositories when the hemorrhoids were active.  On examination, the physician noted mild or moderate hemorrhoids with skin tag.  The physician found that hemorrhoids were not incurred in or caused by active service because there was no diagnosis or treatment noted in the service records and found that they were not related to herbicide exposure.  

The Board finds that service connection for hemorrhoids is not warranted on a direct or presumptive basis.  The disorder is not among those for which the presumption of service connection based on exposure to herbicide agents is available.  The competent lay and medical evidence shows that the Veteran's recurrent hemorrhoids first manifested not earlier than 2001 when he sought treatment at a VA primary care clinic.  The Veteran did not contend and the record did not show the onset during service or earlier than 2001.  The Veteran sincerely believes that his hemorrhoids were caused by exposure to herbicide.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011), the specific issue in this case falls outside the realm of common knowledge of a lay person.   Although the examiner did not elaborate on the biochemical process involving herbicide and hemorrhoids, there is no competent evidence in the record to support this etiology, and there is no contrary opinion of record.  

As the preponderance of the evidence is against this claim, the "benefit of the doubt" rule is not for application, and the Board must deny the claim. See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Lumbar myositis and Degenerative Arthritis

Post service VA and private records prior to 1999 are silent for any symptoms or diagnoses of a lumbar spine or peripheral joint disorders.  Although the Veteran sustained a head injury in a fall in 1986 and a chest/rib injury at another unspecified post service date, none of the associated treatment records show trauma to the spine or joints.  

In a June 1994 VA general medical examination, the Veteran reported that he had fractured his left arm as a child.  The examiner on this occasion and a VA examiner in 1996 noted no spinal or joint symptoms or diagnoses. 

In a December 1999 VA general medical examination, a physician noted the Veteran's report of generalized arthralgia in extremity joints but did not provide specific clinical observations or note a specific diagnosis.  In an April 2002 VA examination, a physician noted the Veteran's report of chronic low back pain without evidence of pathology. 

In June 2002, a VA physician did not have access to the claims file but noted the Veteran's report of intermittent low back pain in cold or damp weather for the past four to five years but that he could not recall any particular traumatic injury.  On examination, the physician noted moderate limitation of motion with no radiating pain to the lower extremities and no loss of muscle strength or reflexes.  The physician referred to a concurrent X-ray and diagnosed lumbar myositis and spondylosis.  

Notwithstanding this diagnosis, VA primary care records through 2011 are generally silent for any low back or peripheral joint pain or treatment.  Starting in February 2011, a VA primary care RN began to occasionally note the Veteran's report of general musculoskeletal pain, arthritis, and myalgias. 

In January 2013, the Veteran sought treatment at a VA emergency room for left knee pain following a fall.  In June 2013, the VA primary care RN noted that a VA bone scan showed mild osteopenia and referred the Veteran for treatment for the lumbar spine disease.  Records show that the Veteran participated in a course of physical therapy.  In July 2013, a VA physician noted the Veteran's report of a history of multiple falls and the onset of low back pain three to four years earlier.  

VA primary care records through January 2016 show follow up care for low back pain and generalized arthritis.  There were no recommendations for further medical intervention.  

The Board finds that service connection for lumbar myositis and spondylosis and for generalized arthritis of peripheral joints is not warranted because the disorders manifested many years after active duty and were not caused or aggravated by any injuries or other events in service.  At no time before December 1999 did the Veteran report or a clinician note the occurrence of an injury or the onset of symptoms of degenerative disease of the spine and joints.  Although the Veteran generally and sincerely believes that these disorders were caused by his service, he has not identified any relevant event or aspect of service but rather acknowledged that he sustained falls after service and the onset of symptoms many years later.  The Veteran's description of his military duties did not include unusually rigorous physical demands such as parachute jumps or infantry operations that are more rigorous than expected of an aircraft fueling specialist.  A VA examination to address the etiology of the disorders is not required in this case because there is no competent lay or medical evidence of an injury or event in service, the second element triggering the duty to assist in obtaining a VA examination.  A mere conclusory generalized lay statement that service event or illness caused the claimant's current condition is insufficient to require the Secretary to provide an examination. Waters v. Shinseki, 601 F.3d 1274, 1278  (2010).

As the preponderance of the evidence is against this claim, the "benefit of the doubt" rule is not for application, and the Board must deny the claim.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

As new and material evidence has been received, and to this extent only, the claim for service connection for a psychiatric disorder, other than posttraumatic stress disorder (PTSD) is reopened.

Service connection for a skin condition is denied.

Service connection for residuals of a skull fracture is denied.

Service connection for residuals of removal of ribs is denied.

Service connection for rupture of diaphragm with herniation is denied.

Service connection for hemorrhoids is denied.

Service connection for lumbar myositis is denied.

Service connection for degenerative arthritis is denied.

REMAND

As noted above, new and material evidence has been received since the last final decision on the claim for service connection for an acquired psychiatric disorder other than PTSD.  Specifically, there is recent evidence of a diagnosis of depression.  Therefore, as there is evidence of a diagnosed mental health disorder, not previously evaluated, an additional VA mental health examination to address the issues is necessary to decide the claim.  38 C.F.R. § 3.159 (c)(2015).  

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA psychiatric examination.  Provide the examiner access to the electronic claims file.  Request that the examiner review the file including this remand and note the review in an examination report. 

Request that the examiner perform a mental health assessment of the Veteran to include all current and past diagnoses since February 2008 and provide an opinion whether it is at least as likely as not (50 percent probability or greater) than any disorder including depression was due to an in-service disease or injury, as well as whether any in-service behavior represented the early symptoms of any current psychiatric disorder.  

A complete rationale for all opinions is required.  If an opinion cannot be provided, the examiner is requested to provide the reasons such as insufficient evidence, or shortcomings in the state of medical knowledge or experience of the examiner.  

2.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, readjudicate the claim for service connection for an acquired psychiatric disorder other than PTSD based on the entirety of the evidence.  If the claim remains denied, issue the Veteran and his representative a supplemental statement of the case with an appropriate period of time for response.  

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


